                                                                1 Marquis Aurbach Coffing
                                                                  Terry A. Coffing, Esq.
                                                                2 Nevada Bar No. 4949
                                                                  Chad F. Clement, Esq.
                                                                3 Nevada Bar No. 12192
                                                                  Jared M. Moser, Esq.
                                                                4 Nevada Bar No. 13003
                                                                  10001 Park Run Drive
                                                                5 Las Vegas, Nevada 89145
                                                                  Telephone: (702) 382-0711
                                                                6 Facsimile: (702) 382-5816
                                                                  tcoffing@maclaw.com
                                                                7 cclement@maclaw.com
                                                                  jmoser@maclaw.com
                                                                8 Attorneys for Richland Holdings, Inc.,
                                                                  dba AcctCorp of Southern Nevada
                                                                9
                                                                                          UNITED STATES DISTRICT COURT
                                                               10
                                                                                                  DISTRICT OF NEVADA
                                                               11
MARQUIS AURBACH COFFING




                                                                  AMANDA T. AGHABI, an individual,                        Case Number:
                                                               12                                                  2:18-cv-02348-RFB-CWH
                          (702) 382-0711 FAX: (702) 382-5816




                                                                                               Plaintiff,
                                                               13
                                Las Vegas, Nevada 89145
                                  10001 Park Run Drive




                                                                          vs.                                  STIPULATION AND ORDER FOR
                                                               14                                           DEFENDANT RICHLAND HOLDINGS,
                                                                  RICHLAND HOLDINGS, INC. dba                     INC., DBA ACCTCORP OF
                                                               15 ACCTCORP OF SOUTHERN NEVADA, a             SOUTHERN NEVADA, TO RESPOND
                                                                  Nevada Corporation, and EXPERIAN                  TO THE COMPLAINT
                                                               16 INFORMATION SOLUTIONS, INC., a
                                                                  Foreign Corporation.                                   (First Request)
                                                               17
                                                                                               Defendants.
                                                               18

                                                               19         Defendant Richland Holdings, Inc. d/b/a AcctCorp of Southern Nevada
                                                               20 (“AcctCorp”), by and through its counsel of record, the law firm of Marquis Aurbach

                                                               21 Coffing, and Plaintiff Amanda T. Aghabi (“Aghabi”), by and through her counsel of record,

                                                               22 the law firm of Cogburn Law Offices, hereby stipulate and agree as follows:

                                                               23         1.      On December 11, 2018, Aghabi filed her complaint [ECF No.1];
                                                               24         2.      The complaint and summons were served upon AcctCorp on December 17,
                                                               25 2018 [ECF No. 3];

                                                               26         3.      The response to the complaint is currently due on January 7, 2019; and
                                                               27
                                                                                                           Page 1 of 2
                                                                                                                           MAC:14665-013 3612862_1.docx 1/3/2019 8:50 AM
                                                                1          4.     The parties have agreed to extend the deadline for AcctCorp to respond to the
                                                                2 complaint to January 28, 2019, due to the recent holidays and to provide AcctCorp’s counsel

                                                                3 additional time to investigate the underlying facts.

                                                                4          IT IS SO STIPULATED.
                                                                5 Dated this 3rd day of January, 2019.             Dated this 3rd day of January, 2019.
                                                                6 MARQUIS AURBACH COFFING                          COBURN LAW OFFICES
                                                                7
                                                                         /s/ Chad F. Clement                              /s/ Erik W. Fox
                                                                8 By: Terry A. Coffing, Esq.                       By: James S. Cogburn, Esq.
                                                                      Nevada Bar No. 4949                              Nevada Bar No. 8409
                                                                9     Chad F. Clement, Esq.                            Erik W. Fox, Esq.
                                                                      Nevada Bar No. 12192
                                                               10     Jared M. Moser, Esq.                             Nevada Bar No. 8804
                                                                      Nevada Bar No. 13003                             2850 St. Rose Parkway, Suite 330
                                                               11     10001 Park Run Drive                             Henderson, NV 89074
MARQUIS AURBACH COFFING




                                                                      Las Vegas, Nevada 89145                          jsc@cogburnlaw.com
                                                               12     tcoffing@maclaw.com                              efox@cogburnlaw.com
                          (702) 382-0711 FAX: (702) 382-5816




                                                                      cclement@maclaw.com                              Attorneys for Plaintiff Amanda T.
                                                               13     jmoser@maclaw.com                                Aghabi
                                Las Vegas, Nevada 89145
                                  10001 Park Run Drive




                                                                      Attorneys for Richland Holdings, Inc.,
                                                               14     dba AcctCorp of Southern Nevada
                                                               15
                                                                                                             ORDER
                                                               16
                                                                           Based on the forgoing stipulation and good cause appearing,
                                                               17
                                                                           IT IS SO ORDERED that AcctCorp’s deadline to respond to the complaint is
                                                               18
                                                                    extended to January 28, 2019.
                                                               19
                                                                                       4
                                                                           DATED this __day of January, 2019.
                                                               20

                                                               21

                                                               22                                                  U.S. MAGISTRATE JUDGE
                                                               23

                                                               24

                                                               25

                                                               26

                                                               27
                                                                                                            Page 2 of 2
                                                                                                                            MAC:14665-013 3612862_1.docx 1/3/2019 8:50 AM
